Citation Nr: 1213205	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  07-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression, anxiety disorder not otherwise specified (NOS), and posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for a healed fracture of the mid-shaft of the left clavicle, rated 10 percent disabling prior to June 5, 2009 and 20 percent disabling since that date.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 1979.

These matters come before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for depression and denied entitlement to an increased rating in excess of 10 percent for a healed fracture of the mid-shaft of the left clavicle.

The Veteran testified before a Veterans Law Judge at an October 2008 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In January 2009, the Board remanded the service connection and increased rating issues for further development.

In April 2010, the Appeals Management Center (AMC) granted an increased 20 percent rating for the service-connected left clavicle disability, effective June 5, 2009.

In December 2011, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the October 2008 Travel Board hearing was no longer employed at the Board, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in a presumption that another hearing was not desired.  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  A copy of this letter was also sent to his representative.   See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  

The Veteran did not respond to the December 2011 letter.  Thus, it is presumed that he does not want another hearing and the Board shall proceed to consider his appeal.
  
The issues of entitlement to an increased rating for a healed fracture of the left clavicle and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

The Veteran had symptoms of a psychiatric disability in service and there is post-service continuity of symptomatology demonstrating a nexus between the current psychiatric disability and the in-service symptoms.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for a psychiatric disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a July 2011 VA mental health outpatient treatment note indicated diagnoses of anxiety disorder NOS and depressive disorder NOS.  Thus, a current psychiatric disability has been demonstrated.

There is also evidence of in-service psychiatric symptoms and of a continuity of symptomatology linking those symptoms to the current psychiatric disability.

Service treatment records reflect that the Veteran reported a history of "depression or excessive worry" on a November 1979 report of medical history for purposes of separation from service.

VA treatment records dated from November 2001 to November 2011, SSA disability records, a November 2002 statement from the Veteran, and his testimony during the October 2008 hearing indicate that he reported irritability, anger, depression, anxiety, fear, weight gain, sleep difficulties, nightmares, hallucinations, impaired motivation, anhedonia, suicidal ideation, impaired concentration and memory, and fatigue.  Intermittent depression and nightmares had reportedly persisted ever since service.  

Examinations revealed a sad/depressed/dysphoric/euthymic mood, a constricted affect, poor eye contact, decreased verbalization, decreased alertness, fair concentration and memory, and poor insight and judgment.  He was found to have positive depression screens and was prescribed medications for depression.  Diagnoses of, among other things, major depressive disorder, depression NOS, and anxiety disorder NOS were provided.

In sum, a current psychiatric disability has been demonstrated.  The clinical evidence and the Veteran's reports reflect that he has experienced psychiatric symptoms, such as depression and nightmares, ever since service.  The Veteran is competent to report symptoms of a psychiatric disability (such as depression and nightmares) as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Although there is no clinical evidence of treatment for psychiatric problems in service or for many years following service, there is no affirmative evidence to explicitly contradict the Veteran's reports, they are otherwise generally consistent with the evidence of record, and he reported a history of depression or excessive worry on the November 1979 report of medical history.  Thus, the Board finds that his reports as to a continuity of psychiatric symptomatology since service are credible.

As there is evidence of in-service psychiatric symptoms, a current psychiatric disability, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

The Veteran has claimed service connection for PTSD due to several reported in-service stressors and a November 2011 VA mental health counseling note reflects that he was diagnosed as having the disability.  Entitlement to service connection for PTSD was denied in an unappealed September 2010 rating decision.  

Regardless of how the Veteran's psychiatric disability has been diagnosed, the evidence supports a finding that it is related to service and service connection is therefore granted for the underlying psychiatric disability regardless of diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


ORDER

Entitlement to service connection for a psychiatric disability is granted.



REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected left clavicle disability may have worsened since his last VA examination in June 2009.  For example, the June 2009 VA examination report reflects that internal rotation of the left shoulder was to 90 degrees (i.e. normal).  However, a September 2010 VA physical therapy consultation note indicates that internal rotation of the left shoulder was limited by 50 percent with the arms at 90 degrees.

Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected left clavicle disability is triggered.

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been unemployed throughout the entire appeal period and is in receipt of Social Security Administration (SSA) disability benefits.  Although he has consistently reported that he was fired from his most recent job for reasons other than his service-connected disabilities, his SSA disability records indicate that he reported an inability to secure new employment due to his now service-connected psychiatric disability.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities, in combination, would be sufficient to preclude gainful employment.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Furthermore, in a November 2006 statement (VA 21-4138), during the October 2008 hearing, and in a May 2010 letter, the Veteran raised the issues of entitlement to service connection for neck, low back, and headache disabilities.  These issues have not yet been adjudicated by the agency of original jurisdiction (AOJ).  The claim for a TDIU is inextricably intertwined with these unadjudicated claims as well as the claim for an increased rating for the service-connected left clavicle disability.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Holland v. Brown, 6 Vet. App. 443, 446 (1994).
  
Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should implement the Board's decision regarding the grant of service connection for a psychiatric disability and assign an initial disability rating.

2.  Adjudicate the claims for service connection for neck, low back, and headache disabilities.  These issues should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

3.  Send the Veteran a VCAA notice letter pertaining to the information and evidence that is required to substantiate a claim for a TDIU.

4.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected left clavicle disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report all residuals of the Veteran's left clavicle injury, including, but not limited to, any orthopedic and neurological impairment.

The ranges of left shoulder motion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.

The examiner should report the nature and severity of any ankylosis of the scapulohumeral articulation and any impairment of the humerus, clavicle, and scapula.

The examiner should specify any nerves affected by the service-connected left clavicle disability and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

To the extent possible, any neurological manifestations of the service-connected left clavicle disability should be distinguished from those of any other disorder present.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.
If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (healed fracture of the mid-shaft of the left clavicle and a psychiatric disability) would, in combination, preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should also report whether his or her opinion would change if neck, low back, and/or headache disabilities were considered service-connected disabilities.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

7.  If, after completion of instructions 1 through 6 above, there are any periods during the period from June 2006 to the present when the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


